Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 2/7/2022.
The allowed claims are 21-40.

The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is EP 2 954 377 to Wei, US 2019/0014488 to Tan, US 5,404,516 A to Georgiades.
Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, generating a plurality of candidate schedules for controlling the refrigeration system using target air temperatures at the locations for the predetermined period of future time, the plurality of candidate schedules estimating target inventory temperatures that are determined based on, at least, the target air temperatures, the thermal capacity, and the thermal resistance, wherein the plurality of candidate schedules are determined based on the thermal model and the energy demand model, wherein the target inventory temperatures have a dampened thermal response relative to the target air temperatures over the predetermined period of future time.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763